LawkeNCE, Judge:
The appeals for a reappraisement enumerated in schedule A, attached to and made a part of the decision herein, present the question of the proper dutiable value of certain wire strand, imported from Japan.
By written stipulation of the parties, it has been agreed as follows:
That the merchandise covered by the appeals to reappraisement enumerated in Schedule “A”, attached hereto and made part hereof, consist of wire strand exported from Japan during the period beginning January 1, 1959 and ending September 30, 1960; that wire strand is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27,1958; that on or immediately preceding the date of exportation of each shipment of wire strand covered by each of the appeals to reappraisement enumerated on Schedule “A”, the prices at which wire strand, such as or similar to the wire strand described on the invoices covered by the instant appeals to reappraisement were freely sold, or in the absence of sales, offered for sale in the principal market of Japan, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $254. per metric ton for wire strand of % inch diameter and $252. per metric ton for wire strand of %6 inch diameter (United States funds).
*580Upon tbe agreed facts of record, tbe court finds and bolds that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956 (19 U.S.C. § 1401a(b)), is the proper basis of value for tbe wire strand in issue and that said value is $254 per metric ton for wire strand of %-inch diameter and $252 per metric ton for wire strand of %6-inch diameter (United States funds). 4
Judgment will issue accordingly.